Exhibit 10.5


MIDWESTONE FINANCIAL GROUP, INC.

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of
October 18, 2017 (the “Effective Date”), by and between MidWestOne Financial
Group, Inc. (the “Company”) and James M. Cantrell (“Executive,” and together
with the Company, the “Parties”).
RECITALS
A.Executive is currently employed by the Company, pursuant to the terms of that
certain employment agreement dated January 1, 2015 (the “Prior Employment
Agreement”), by and between Executive and the Company.
B.The Company desires to continue to employ Executive pursuant to the terms of
this Agreement.
C.The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment, including the performance that will be
expected of Executive, the compensation Executive will be paid, how long and
under what circumstances Executive will remain employed and the financial
details relating to any decision that either the Company or Executive may make
to terminate this Agreement.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.    Employment Period. The Company shall continue to employ Executive during
the Employment Period and Executive shall continue to remain in the employ of
the Company and to provide services during the Employment Period in accordance
with the terms of this Agreement. The “Employment Period” shall be the period
beginning on the Effective Date and ending on December 31, 2019, unless sooner
terminated as provided herein. The Employment Period shall automatically be
extended for one (1) additional year beginning on January 1, 2019 and on each
January 1 thereafter unless either Party notifies the other Party, by written
notice delivered no later than ninety (90) days prior to such January 1, that
the Employment Period shall not be extended for an additional year.
Notwithstanding any provision of this Agreement to the contrary, if a Change in
Control occurs during the Employment Period, this Agreement shall remain in
effect for the two (2)-year period following the Change in Control and shall
then terminate.
2.    Duties. During the Employment Period, Executive shall devote Executive’s
full business time, energies and talents to serving as the Senior Vice President
& Chief Investment Officer & Treasurer of the Company, at the direction of the
Company’s President and Chief Executive Officer (the “CEO”). Executive shall
have such duties and responsibilities as may be assigned to Executive from time
to time by the CEO, which duties and responsibilities shall be commensurate with
Executive’s position, shall perform all duties assigned to Executive faithfully
and efficiently, subject to the direction of the CEO and shall have such
authorities and powers as are inherent to the undertakings applicable to
Executive’s position and necessary to carry out the responsibilities and duties
required of Executive hereunder. Executive shall perform


1

--------------------------------------------------------------------------------




the duties required by this Agreement at the Company’s Iowa City, Iowa
headquarters unless the nature of such duties requires otherwise.
Notwithstanding the foregoing provisions of this Section 2, during the
Employment Period, Executive may devote reasonable time to activities other than
those required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not, in the reasonable judgment of the CEO,
inhibit, prohibit, interfere with or conflict with Executive’s duties under this
Agreement or conflict in any material way with the business of the Company or an
Affiliate; provided, however, that Executive shall not serve on the board of
directors of any business (other than the Company or an Affiliate) or hold any
other position with any business without receiving the prior written consent of
the CEO.
3.    Compensation and Benefits. Subject to the terms of this Agreement, during
the Employment Period, while Executive is employed by the Company, the Company
shall compensate Executive for Executive’s services as follows:
(a)    Executive shall be compensated at an annual rate of two hundred and
fourteen thousand two hundred dollars ($214,200) (the “Annual Base Salary”),
which shall be payable in accordance with the normal payroll practices of the
Company then in effect. Beginning on January 1, 2018 and on each anniversary of
such date, Executive’s Annual Base Salary shall be reviewed, and may be
adjusted, by the Company’s Board of Directors.
(b)    Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Any such Incentive Bonus shall be paid to
Executive within thirty (30) days of the completion of the respective fiscal
year audit by the Company’s auditor, but in no event later than two and one-half
(2½) months after the close of each such fiscal year. Executive’s annual
Incentive Bonus opportunity shall be equal to thirty-three and one third percent
(33-1/3%) of his Annual Base Salary; provided, however, that this amount may be
reduced in an amount that will not give rise to a Good Reason under this
Agreement.
(c)    During the Employment Period, Executive shall be eligible to participate,
subject to the terms thereof, in all incentive plans and programs of the
Company, including such cash and deferred bonus programs and equity incentive
plans as may be in effect from time to time with respect to senior executives
employed by the Company, on as favorable a basis as other similarly situated
senior executives. During the Employment Period, Executive and Executive’s
dependents, as the case may be, shall be eligible to participate, subject to the
terms thereof, in all pension and similar benefit plans (including qualified,
non-qualified and supplemental plans) and all medical, dental, vision,
disability, group and executive life, accidental death and travel accident
insurance and other similar welfare benefit plans and programs of the Company as
may be in effect from time to time with respect to senior executives employed by
the Company, on as favorable a basis as other similarly situated senior
executives.
(d)    Executive shall be entitled to accrue paid time off (“PTO”) at a rate of
no less than thirty (30) days of PTO per calendar year, subject to the Company’s
PTO programs and policies as may be in effect during the Employment Period.
(e)    Executive shall be eligible to be reimbursed by the Company, on terms
that are substantially similar to those that apply to other similarly situated
senior executives employed by the Company, for reasonable out-of-pocket expenses
for entertainment, travel, meals, lodging and similar items that are consistent
with the Company’s expense reimbursement policy and actually incurred by
Executive in the promotion of the Company’s business. Executive shall have use
of a Company-provided automobile


2

--------------------------------------------------------------------------------




and receive reimbursement for expenses associated with such automobile in
accordance with the Company’s policy as may be in effect from time to time.
4.    Rights upon Termination. Executive’s right to benefits, if any, for
periods after the Termination Date shall be determined in accordance with this
Section 4:
(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, Executive shall be entitled to the Minimum Benefits, in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to Executive
pursuant to this Section 4(a) shall be provided within thirty (30) days after
the Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 4(f) shall be made in accordance with the
provisions of the applicable plan, program or arrangement. Except as may
otherwise be provided expressly to the contrary in this Agreement or as
otherwise provided by law, nothing in this Agreement shall be construed as
requiring Executive to be treated as employed by the Company following the
Termination Date for purposes of any employee benefit plan or arrangement in
which Executive may participate at such time.
(b)    Termination for Cause, Death, Disability or Voluntary Resignation. If the
Termination Date occurs during the Employment Period and is a result of a
Termination for Cause, Executive’s death or Disability, or termination by
Executive other than for Good Reason, then, other than the Minimum Benefits,
Executive shall have no right to benefits under this Agreement (and the Company
shall have no obligation to provide any such benefits) for periods after the
Termination Date.
(c)    Termination other than for Cause or Termination for Good Reason. If
Executive’s employment with the Company is subject to a Termination other than
during a Covered Period, then, in addition to Minimum Benefits, the Company
shall provide Executive the following benefits:
(i)    Commencing on the first Company payroll date that occurs on or following
the sixtieth (60th) day following the Termination Date, Executive shall receive
the Severance Amount (less any amount described in Section 4(c)(ii)), with such
amount to be paid in twelve (12) substantially equal monthly installments
(subject to the remaining provisions of this paragraph), with each successive
payment being due on the next monthly payroll date following the first
installment, provided that any such monthly installments that would have been
paid in the sixty (60)-day period following the Termination Date but for the
Release requirement in Section 5 shall be paid on the first Company payroll date
that occurs on or following the sixtieth (60th) day following the Termination
Date, and the number of remaining substantially equal monthly installments to be
made shall be reduced from twelve (12) by any such “catch-up” payments that are
made.
(ii)    To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first Company
payroll date that occurs on or following the sixtieth (60th) day following the
Termination Date.
(iii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 4(e).


3

--------------------------------------------------------------------------------




(d)    Termination upon a Change in Control. If Executive’s employment with the
Company is subject to a Termination within a Covered Period, then, in addition
to Minimum Benefits, the Company shall provide Executive the following benefits:
(i)    On the sixtieth (60th) day following the Termination Date, the Company
shall pay Executive a lump sum payment in an amount equal to the Severance
Amount.
(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e).
(e)    Medical, Dental and Vision Benefits. If Executive’s employment with the
Company is subject to a Termination, then to the extent that Executive or any of
Executive’s dependents may be covered under the terms of any medical, dental or
vision plans of the Company (or any Affiliate) for active employees immediately
prior to the Termination, then, for as long as Executive is eligible for and
elects coverage under the health care continuation rules of COBRA, the Company
shall provide Executive and those dependents with coverage equivalent to the
coverage received while Executive was employed with the Company, with Executive
required to pay the same amount as Executive would pay if Executive continued in
employment with the Company during such period; provided, however, that such
coverage shall be provided only to the extent that it does not result in any
additional tax or other penalty being imposed on the Company or any Affiliate.
The coverages under this Section 4(e) may be procured directly by the Company
(or any Affiliate, if appropriate) apart from and outside of the terms of the
respective plans, provided that Executive and Executive’s dependents comply with
all of the terms of the substitute medical, dental or vision plans, and
provided, further, that the cost to the Company shall not exceed the cost for
continued COBRA coverage. In the event Executive or any of Executive’s
dependents is or becomes eligible for coverage under the terms of any other
medical and/or dental and/or vision plan of a subsequent employer with plan
benefits that are comparable to Company (or any Affiliate) plan benefits, the
Company’s obligations under this Section 4(e) shall cease with respect to the
eligible Executive and/or dependents. Executive and Executive’s dependents must
notify the Company (or any Affiliate) of any subsequent employment and provide
information regarding medical and/or dental and/or vision coverage available.
(f)    Other Benefits.
(i)    Executive’s rights following a termination of employment with the Company
and its Affiliates for any reason with respect to any benefits, incentives or
awards provided to Executive pursuant to the terms of any plan, program or
arrangement sponsored or maintained by the Company or an Affiliate, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program or arrangement, and this Agreement
shall have no effect upon such terms except as specifically provided herein.
(ii)    Except as specifically provided herein, the Company shall have no
further obligations to Executive under this Agreement following Executive’s
termination of employment for any reason.
(g)    Removal from any Boards and Positions. Upon Executive’s termination of
employment for any reason under this Agreement, Executive shall be deemed to
resign (i) if a member, from the Board and board of directors of any Affiliate
and any other board to which Executive has been appointed or nominated by or on
behalf of the Company, (ii) from each position with the Company or any
Affiliate, including as an officer of the Company or any of its Affiliates and
(iii) as a fiduciary of any employee benefit plan of the Company.


4

--------------------------------------------------------------------------------




5.    Release. Notwithstanding any provision of this Agreement to the contrary,
no payments or benefits shall be owed to Executive under Section 4(c), 4(d) or
4(e) (except for the Minimum Benefits) unless Executive executes and delivers to
the Company a Release within forty-five (45) days following the Termination
Date, and any applicable revocation period has expired prior to the sixtieth
(60th) day following the Termination Date.
6.    Excise Tax Limitation.
(a)    It is the intention of the Parties that no portion of any payment under
this Agreement, or payments to or for the benefit of Executive under any other
agreement or plan, be deemed to be an Excess Parachute Payment. The present
value of payments to or for the benefit of Executive in the nature of
compensation, receipt of which is contingent on a Change in Control, and to
which Code Section 280G applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
the Company may pay without loss of deduction under Code Section 280G(a).
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4). Within one hundred twenty (120) days following the
earlier of (i) the giving of the notice of termination or (ii) the giving of
notice by the Company to Executive of its belief that there is a payment or
benefit due Executive that will result in an Excess Parachute Payment, the
Parties, at the Company’s expense, shall obtain the opinion of an Independent
Advisor, which opinion need not be unqualified, which sets forth (A) Executive’s
applicable “base amount” (as defined under Code Section 280G), (B) the present
value of Total Payments and (C) the amount and present value of any Excess
Parachute Payments. In the event that such opinion determines that there would
be an Excess Parachute Payment, the payment hereunder or any other payment
determined by such Independent Advisor to be includable in Total Payments shall
be modified, reduced or eliminated, in accordance with Code Section 409A, as
specified by Executive in writing delivered to the Company within ninety (90)
days of Executive’s receipt of such opinions or, if Executive fails to so notify
the Company, then as the Company shall reasonably determine, so that under the
bases of calculation set forth in such opinions there will be no Excess
Parachute Payment. The provisions of this Section 6, including the calculations,
notices and opinion provided for herein, shall be based upon the conclusive
presumption that (A) the compensation and benefits provided for in Section 4 and
(B) any other compensation earned by Executive pursuant to the Company’s
compensation programs that would have been paid in any event, are reasonable
compensation for services rendered, even though the timing of such payment may
be triggered by a Change in Control.
(b)    The Parties hereby recognize that the restrictive covenants under Section
7 have value that is equivalent in amount to some or all of the Severance Amount
(and potentially other termination benefits) and that such value shall be
recognized in the Code Section 280G calculations contemplated hereunder. The
Independent Advisor shall make the determination of the actual fair market value
of the restrictive covenants under Section 7 at the time of the Change in
Control.
7.    Restrictive Covenants.
(a)    Confidential Information.
(i)Executive acknowledges that, during the course of Executive’s employment with
the Company, Executive may produce and have access to confidential and/or
proprietary, non-public information concerning the Company or its Affiliates,
including marketing materials, financial and other information concerning
customers and prospective customers, customer lists, records, data, trade
secrets, proprietary business information, pricing and profitability information
and policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation and other information not generally available


5

--------------------------------------------------------------------------------




to the public (collectively, “Confidential Information”). Executive shall not
directly or indirectly use, disclose, copy or make lists of Confidential
Information for the benefit of anyone other than the Company, either during or
after Executive’s employment with the Company, except to the extent that such
information is or thereafter becomes lawfully available from public sources, or
such disclosure is authorized in writing by the Company, required by law or any
competent administrative agency or judicial authority, or otherwise as
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties hereunder. If Executive receives a subpoena or
other court order or is otherwise required by law to provide information to a
governmental authority or other person concerning the activities of the Company
or any of its Affiliates, or Executive’s activities in connection with the
business of the Company or any of its Affiliates, Executive shall immediately
notify the Company of such subpoena, court order or other requirement and
deliver forthwith to the Company a copy thereof and any attachments and
non-privileged correspondence related thereto. Executive shall take reasonable
precautions to protect against the inadvertent disclosure of Confidential
Information. Executive shall abide by the Company’s reasonable policies, as in
effect from time to time, respecting avoidance of interests conflicting with
those of the Company and its Affiliates. In this regard, Executive shall not
directly or indirectly render services to any person or entity where Executive’s
service would involve the use or disclosure of Confidential Information.
Executive shall not use any Confidential Information to guide Executive in
searching publications or other publicly available information, selecting a
series of items of knowledge from unconnected sources and fitting them together
to claim that Executive did not violate any agreements set forth in this
Agreement.
(ii)    Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Accordingly, Executive has the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.
(iii)    Nothing contained in this Section 7(a) shall limit Executive’s ability
to file a charge or complaint with any governmental, administrative or judicial
agency (each, an “Agency”) pursuant to any applicable whistleblower statute or
program (each, a “Whistleblower Program”). Executive acknowledges that this
Section 7(a) does not limit (A) his ability to communicate, in connection with a
charge or complaint pursuant to any Whistleblower Program with any Agency or
otherwise participate in any investigation or proceeding that may be conducted
by such Agency, including providing documents or other information, without
notice to the Company, or (B) his right to receive an award for information
provided to such Agency pursuant to any Whistleblower Program.
(b)    Documents and Property.
(i)    All records, files, documents and other materials or copies thereof
relating to the business of the Company or its Affiliates that Executive
prepares, receives or uses shall be and remain the sole property of the Company
and, other than in connection with the performance by Executive of Executive’s
duties hereunder, shall not be removed from the premises of the Company or any
of its Affiliates without the Company’s prior written consent, and shall be
promptly returned to the Company upon


6

--------------------------------------------------------------------------------




Executive’s termination of employment for any reason, together with all copies
(including copies or recordings in electronic form), abstracts, notes or
reproductions of any kind made from or about the records, files, documents or
other materials.
(ii)    Executive acknowledges that Executive’s access to and permission to use
the Company’s and any Affiliate’s computer systems, networks and equipment, and
all Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company. Any other access to or
use of such systems, network, equipment and information is without authorization
and is prohibited except that Executive may use a Company provided computer for
reasonable personal use in accordance with the Company’s Technology Use Policy
as in effect from time to time. The restrictions contained in this Section 7(b)
extend to any personal computers or other electronic devices of Executive that
are used for business purposes relating to the Company or any Affiliate.
Executive shall not transfer any Company or Affiliate information to any
personal computer or other electronic device that is not otherwise used for any
business purpose relating to the Company. Upon the termination of Executive’s
employment with the Company for any reason, Executive’s authorization to access
and permission to use the Company’s and any Affiliate’s computer systems,
networks and equipment, and any Company and Affiliate information contained
therein, shall cease.
(c)    Non-Competition and Non-Solicitation. The Parties have jointly reviewed
the operations of the Company and have agreed that the primary service area of
the Company’s lending and deposit taking functions in which Executive will
actively participate extends to an area that encompasses a fifty (50)-mile
radius from the Company’s headquarters in Iowa City, Iowa (the “Restrictive
Area”). Therefore, as an essential ingredient of and in consideration of this
Agreement and Executive’s employment with the Company, Executive shall not,
during Executive’s employment with the Company and for a period of fifteen (15)
months immediately following the termination of Executive’s employment for any
reason (the “Restrictive Period”), whether such termination occurs during the
Employment Period or thereafter, shall not directly or indirectly do any of the
following (all of which are collectively referred to in this Agreement as the
“Restrictive Covenant”):
(i)    Engage or invest in, own, manage, operate, finance, control, participate
in the ownership, management, operation or control of, be employed by,
associated with or in any manner connected with, serve as a director, officer or
consultant to, lend Executive’s name or any similar name to, lend Executive’s
credit to or render services or advice to, in each case in the capacity that
Executive provided services to the Company or any Affiliate, any person, firm,
partnership, corporation or trust that owns, operates or is in the process of
forming a Financial Institution with an office located, or to be located at an
address identified in a filing with any regulatory authority, within the
Restrictive Area; provided, however, that the ownership by Executive of shares
of the capital stock of any Financial Institution, which shares are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System and which do not represent more than five (5) percent
(5 %) of the institution’s outstanding capital stock, shall not violate any
terms of this Agreement;
(ii)    Either for Executive or any Financial Institution: (A) induce or attempt
to induce any employee of the Company or any of its Affiliates with whom
Executive had significant contact to leave the employ of the Company or any of
its Affiliates; (B) in any way interfere with the relationship between the
Company or any of its Affiliates and any employee of the Company or any of its
Affiliates with whom Executive had significant contact; or (C) induce or attempt
to induce any customer, supplier, licensee or business relation of the Company
or any of its Affiliates with whom Executive had significant contact to cease
doing business with the Company or any of its Affiliates or in any way interfere
with the relationship


7

--------------------------------------------------------------------------------




between the Company or any of its Affiliates and their respective customers,
suppliers, licensees or business relations with whom Executive had significant
contact;
(iii)    Either for Executive or any Financial Institution, solicit the business
of any person or entity known to Executive to be a customer of the Company or
any of its Affiliates, where Executive had significant contact with such person
or entity, with respect to products, activities or services that compete in
whole or in part with the products, activities or services of the Company or any
of its Affiliates; or
(iv)    Serve as the agent, broker or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that Executive devoted time to on behalf of the Company or any of its
Affiliates and that compete in whole or in part with the products, activities or
services of the Company or any of its Affiliates.
(d)    Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Company or any of its Affiliates shall be deemed
a “work made for hire.” The Company shall at all times own and have exclusive
right, title and interest in and to all Confidential Information and Inventions,
and the Company shall retain the exclusive right to license, sell, transfer and
otherwise use and dispose of the same. Any and all enhancements of the
technology of the Company or any of its Affiliates that are developed by
Executive shall be the exclusive property of the Company. Executive hereby
assigns to the Company any right, title and interest in and to all Inventions
that Executive may have, by law or equity, without additional consideration of
any kind whatsoever from the Company or any of its Affiliates. Executive shall
execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Company (both during and
after the termination of Executive’s employment with the Company) in order to
vest more fully in the Company or any of its Affiliates all ownership rights in
the Inventions (including obtaining patent, copyright or trademark protection
therefor in the United States and/or foreign countries).
(e)    Remedies for Breach of Restrictive Covenant. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 7 are reasonable with respect to their duration,
geographical area and scope. Executive further acknowledges that the
restrictions contained in this Section 7 are reasonable and necessary for the
protection of the legitimate business interests of the Company, that they create
no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company and such interests, and that such restrictions
were a material inducement to the Company to enter into this Agreement. In the
event of any violation or threatened violation of these restrictions, the
Company, in addition to and not in limitation of, any other rights, remedies or
damages available to the Company under this Agreement or otherwise at law or in
equity, shall be entitled to preliminary and permanent injunctive relief to
prevent or restrain any such violation by Executive and any and all persons
directly or indirectly acting for or with Executive, as the case may be. If
Executive violates the Restrictive Covenant and the Company brings legal action
for injunctive or other relief, the Company shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenant. Accordingly, the Restrictive Covenant shall be
deemed to have the duration specified herein computed from the date the relief
is granted but reduced by the time between the period when the Restrictive
Period began to run and the date of the first violation of the Restrictive
Covenant by Executive.
(f)    Other Agreements. In the event of the existence of another agreement
between the Parties that (a) is in effect during the Restrictive Period, and (b)
contains restrictive covenants that conflict


8

--------------------------------------------------------------------------------




with any of the provisions of this Section 7, then the more restrictive of such
provisions from the two (2) agreements shall control for the period during which
both agreements would otherwise be in effect.
8.    No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.
9.    Notices. Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Company:
MidWestOne Financial Group, Inc.
Attention: MidWestOne Bank Senior Vice President
and Director of Human Resources
102 South Clinton Street
Iowa City, Iowa 52240
If to Executive: Executive’s address on file with the Company
or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.
10.    Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Iowa
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction, and any court action
commenced to enforce this Agreement shall have as its sole and exclusive venue
the County of Johnson, Iowa.
11.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral, specifically including the Prior Employment Agreement.
If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement and all other provisions shall remain in full force
and effect. The various covenants and provisions of this Agreement are intended
to be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and such scope may be judicially modified accordingly.
12.    Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation or ruling.


9

--------------------------------------------------------------------------------




13.    No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 13, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
14.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns. The Company shall not effect the
sale or other disposition of all or substantially all of its assets unless
either (a) the person or entity acquiring the assets, or a substantial portion
of the assets, expressly assumes by an instrument in writing all duties and
obligations of the Company under this Agreement, or (b) the Company provides,
through the establishment of a separate reserve, for the payment in full of all
amounts that are or may reasonably be expected to become payable to Executive
under this Agreement.
15.    Legal Fees. All reasonable legal fees and related expenses (including the
costs of experts, evidence and counsel) paid or incurred by Executive pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Company if Executive is successful on the merits
pursuant to a legal judgment or arbitration.
16.    Amendment. Except as specifically provided in Section 17 hereof, this
Agreement may not be amended or modified except by written agreement signed by
the Parties.
17.    Code Section 409A.
(a)    To the extent any provision of this Agreement or action by the Company
would subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 17 shall not be construed as a guarantee of any particular tax effect
for Executive’s benefits under this Agreement and the Company does not guarantee
that any such benefits will satisfy the provisions of Code Section 409A or any
other provision of the Code.
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six (6)-month delay following the Termination Date; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of Executive’s
death), with all such delayed payments being credited with


10

--------------------------------------------------------------------------------




interest (compounded monthly) for this period of delay equal to the prime rate
in effect on the first day of such six (6)-month period. Any portion of the
benefits hereunder that were not otherwise due to be paid during the six
(6)-month period following the Termination Date shall be paid to Executive in
accordance with the payment schedule established herein.
18.    Deferral of Nondeductible Compensation. If Executive’s aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at four percent (4%) per annum to a calendar year such that the amount to be
paid to Executive in such calendar year, including deferred amounts and interest
thereon, does not exceed the maximum allowable amount. Subject to the foregoing,
deferred amounts, including interest thereon, shall be payable at the earliest
time permissible, in accordance with Code Section 409A.
19.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority or instrumentality; (d)
indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes” and “including” means “include, without limitation,” “includes,
without limitation” and “including, without limitation,” respectively; (t) all
references to preambles, recitals, sections and exhibits are to preambles,
recitals, sections and exhibits in or to this Agreement unless otherwise
specified; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
and other words of similar import refer to this Agreement as a whole (including
exhibits); (h) any reference to a document or set of documents, and the rights
and obligations of the parties under any such documents, means such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; (i) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (j) the captions and headings of preambles, recitals, sections
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (k) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.
20.    Definitions. As used in this Agreement, the terms defined in this Section
20 have the meanings set forth below.
(a)    “1934 Act” means the Securities Exchange Act of 1934.
(b)    “Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Company, where “control” means
(i) the ownership of fifty-one percent (51%) or more of the Voting Securities or
other voting or equity interests of any corporation, partnership, joint venture
or other business entity or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.


11

--------------------------------------------------------------------------------




(c)    “Agreement” has the meaning set forth in the preamble hereto.
(d)    “Annual Base Salary” has the meaning set forth in Section 3(a).
(e)    “Base Compensation” means the amount equal to the sum of (i) the greater
of Executive’s then-current Annual Base Salary or Executive’s Annual Base Salary
as of the date one (1) day prior to the Change in Control, and (ii) the amount
of the Incentive Bonus paid (or payable) for the most recently completed fiscal
year of the Company.
(f)    “Board” means the board of directors of the Company.
(g)    “Change in Control” means:
(i)    the consummation of the acquisition by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the then outstanding
Voting Securities of the Company; or
(ii)    the individuals who, as of the Effective Date, are members of the Board
cease for any reason to constitute a majority of the Board, unless the election,
or nomination for election by the shareholders, of any new director was approved
by a vote of a majority of the Board, and such new director shall, for purposes
of this Agreement, be considered as a member of the Board; or
(iii)    the consummation by the Company of: (A) a merger or consolidation if
the shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding Voting
Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Company outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because fifty percent (50%) or more
of the combined voting power of the then outstanding securities of the Company
are acquired by (A) a trustee or other fiduciary holding securities under one
(1) or more employee benefit plans maintained for employees of the Company or an
Affiliate or (B) any corporation that, immediately prior to such acquisition, is
owned directly or indirectly by the shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)    “Code” means the Internal Revenue Code of 1986.
(j)    “Company” has the meaning set forth in the preamble hereto.


12

--------------------------------------------------------------------------------




(k)    “Confidential Information” has the meaning set forth in Section 7(a).
(l)    “Covered Period” means the period beginning six (6) months prior to a
Change in Control and ending twenty-four (24) months after the Change in
Control.
(m)    “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii)
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Company.
(n)    “Effective Date” has the meaning set forth in the preamble hereto.
(o)    “Employment Period” has the meaning set forth in Section 1.
(p)    “Excess Parachute Payment” has the meaning set forth in Code Section
280G.
(q)    “Executive” has the meaning set forth in the preamble hereto.
(r)    “Financial Institution” means a bank, savings bank, savings and loan
association, credit union or similar financial institution.
(s)    “Good Reason” means the occurrence of any one (1) of the following
events, unless Executive agrees in writing that such event shall not constitute
Good Reason:
(i)    an adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect in accordance with Section 2
immediately following the Effective Date, or if applicable and greater,
immediately prior to the Covered Period;
(ii)    a reduction of ten percent (10%) or more in Executive’s Annual Base
Salary or Incentive Bonus opportunity (each as measured as of the Effective
Date), or a material reduction in Executive’s aggregate benefits or other
compensation plans as in effect immediately following the Effective Date, or if
applicable and greater, immediately prior to the Covered Period;
(iii)    relocation of Executive’s primary place of employment of more than
twenty-five (25) miles from Executive’s primary place of employment immediately
following the Effective Date, or if applicable, prior to the Covered Period, or
a requirement that Executive engage in travel that is materially greater than
prior to the Covered Period;
(iv)    failure by an acquirer to assume this Agreement at the time of a Change
in Control; or
(v)    a material breach by the Company of this Agreement.
Notwithstanding any provision in this definition to the contrary, prior to
Executive’s Termination for Good Reason, Executive must give the Company written
notice of the existence of any condition set forth in clause (i) - (v)
immediately above within ninety (90) days of its initial existence and


13

--------------------------------------------------------------------------------




the Company shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.
(t)    “Incentive Bonus” has the meaning set forth in Section 3(b).
(u)    “Independent Advisor” means an independent, nationally recognized
accounting firm approved by the Parties, where such approval shall not be
unreasonably withheld by either Party.
(v)    “Inventions” means all systems, procedures, techniques, manuals,
databases, plans, lists, inventions, trade secrets, copyrights, patents,
trademarks, discoveries, innovations, concepts, ideas and software conceived,
compiled or developed by Executive in the course of Executive’s employment with
the Company or any of its Affiliates and/or comprised, in whole or part, of
Confidential Information. Notwithstanding the foregoing sentence, Inventions
shall not include: (i) any inventions independently developed by Executive and
not derived, in whole or part, from any Confidential Information or (ii) any
invention made by Executive prior to Executive’s exposure to any Confidential
Information.
(w)    “Minimum Benefits” means, as applicable, the following:
(i)    Executive’s earned but unpaid Annual Base Salary for the period ending on
the Termination Date;
(ii)    Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date;
(iii)    Executive’s accrued but unpaid PTO for the period ending on the
Termination Date;
(iv)    Executive’s unreimbursed business expenses and all other items earned
and owed to Executive by the Company through and including the Termination Date;
and
(v)    the benefits, incentives and awards described in Section 4(f).
(x)    “Parties” has the meaning set forth in the preamble hereto.
(y)    “Prior Employment Agreement” has the meaning set forth in the recitals
hereto.
(z)    “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.
(aa)    “Restrictive Area” has the meaning set forth in Section 7(c).
(bb)    “Restrictive Covenant” has the meaning set forth in Section 7(c).
(cc)    “Restrictive Period” has the meaning set forth in Section 7(c).
(dd)    “Severance Amount” means:


14

--------------------------------------------------------------------------------




(i)    for any Termination other than during a Covered Period, an amount equal
to one hundred percent (100%) of Executive’s then-current Annual Base Salary as
of the respective Termination; or
(ii)    for a Termination during a Covered Period, an amount equal to two
hundred percent (200%) of Executive’s Base Compensation as of the respective
Termination.
(ee)    “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the twelve (12)-month period ending on each
December 31st (such twelve (12)-month period is referred to below as the
“identification period”). If Executive is determined to be a key employee,
Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1
following the close of the identification period. For purposes of determining
whether Executive is a key employee, “compensation” means Executive’s W-2
compensation as reported by the Company for a particular calendar year.
(ff)    “Termination” means termination of Executive’s employment with the
Company during the Employment Period either:
(i)    by the Company, other than a Termination for Cause or a termination as a
result of Executive’s death or Disability; or
(ii)    by Executive for Good Reason.
(gg)    “Termination Date” means the date of termination of Executive’s
employment with the Company.
(hh)    “Termination for Cause” means only a termination of Executive’s
employment with the Company as a result of:
(i)    Executive’s willful and continuing failure, that is not remedied within
twenty (20) days after receipt of written notice of such failure from the
Company, to perform Executive’s obligations hereunder;
(ii)    Executive’s conviction of, or the pleading of nolo contendre to, a crime
of embezzlement or fraud or a felony under the laws of the United States or any
state thereof;
(iii)    Executive’s breach of fiduciary responsibility; or
(iv)    an act of dishonesty by Executive that is materially injurious to the
Company.
Any determination of a Termination for Cause under this Agreement shall be made
by resolution adopted by at least a two-thirds (2/3) vote of the Board at a
meeting called and held for that purpose. Executive shall be provided with
reasonable notice of such meeting and shall be given the opportunity to be
heard, with the presence of counsel, prior to such vote being taken by the
Board.
(ii)    “Total Payments” has the meaning set forth in Section 6(a).


15

--------------------------------------------------------------------------------




(jj)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
21.    Survival. The provisions of Sections 5 through 21 shall survive the
termination of this Agreement.
(remainder of page intentionally left blank)
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
MIDWESTONE FINANCIAL GROUP, INC.
 
JAMES M. CANTRELL
 
 
 
 
 
 
 
 
 
 
By:
/s/ CHARLES N. FUNK
 
/s/ JAMES M. CANTRELL
 
 
 
 
(Signature)
 
 
 
 
 
Name:
Charles N. Funk
 
 
 
 
 
 
(Address)
 
 
 
 
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
(Address)





16

--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Agreement”) is made and entered into by and
between MidWestOne Financial Group, Inc. (the ”Company”), and [______________]
(“Executive,” and together with the Company, the “Parties”).
RECITALS
A.    The Parties desire to settle fully and amicably all issues between them,
including any issues arising out of Executive’s employment with the Company and
the termination of that employment.
B.    Executive and the Company are parties to that certain Employment
Agreement, made and entered into [_______________], as amended (the “Employment
Agreement”).
AGREEMENTS
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:
1.    Termination of Employment. Executive’s employment with the Company shall
be terminated effective as of the close of business on [_______________] (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Paid Time Off. Executive shall be entitled to a lump
sum payment in an amount equal to Executive’s earned but unpaid annual base
salary and accrued but unused paid time off for the period ending on the
Termination Date, with such payment to be made on the first payroll date
following the Termination Date.
(c)    COBRA Benefits. Executive and Executive’s qualified beneficiaries, as
applicable, shall be entitled to continuation of group health coverage following
the Termination Date under the Company’s group health plan, to the extent
required under the Consolidated Omnibus Budget Reconciliation Act of 1986, with
Executive required to pay the same amount as Executive would pay if Executive
continued in employment with the Company during such period as described in
Section 4(e) of the Employment Agreement.
(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) and (c) immediately above) are consideration
for Executive’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which Executive is entitled from the Company under the terms of
Executive’s


A-1

--------------------------------------------------------------------------------




employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be subject to all taxes and
other payroll deductions required by law.
3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Executive’s participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully and forever releases and discharges the Company,
its predecessors, successors, parents, subsidiaries, affiliates, and assigns,
and its and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Company, both in their
official and individual capacities (the “Releasees”), from all liability,
claims, demands, actions, and causes of action Executive now has, may have had,
or may ever have, whether currently known or unknown, relating to acts or
omissions as of or prior to Executive’s execution of this Agreement (the
“Release and Waiver”), including liability, claims, demands, actions, and causes
of action:
(a)    Relating to Executive’s employment or other association with the Company,
or the termination of such employment;
(b)    Relating to wages, bonuses, other compensation, or benefits;
(c)    Relating to any employment or change in control contract;
(d)    Relating to any employment law, including
(i)
The United States and State of Iowa Constitutions,

(ii)
The Iowa Civil Rights Act of 1965,

(iii)
The Iowa Wage Payment Collection Law,

(iv)
The Civil Rights Act of 1964,

(v)
The Civil Rights Act of 1991,

(vi)
The Equal Pay Act,

(vii)
The Employee Retirement Income Security Act of 1974,

(viii)
The Age Discrimination in Employment Act (the “ADEA”),

(ix)
The Older Workers Benefit Protection Act,

(x)
The Worker Adjustment and Retraining Notification Act,

(xi)
The Americans with Disabilities Act,

(xii)
The Family and Medical Leave Act,

(xiii)
The Occupational Safety and Health Act,

(xiv)
The Fair Labor Standards Act,

(xv)
The National Labor Relations Act,

(xvi)
The Genetic Information Nondiscrimination Act,

(xvii)
The Rehabilitation Act,

(xviii)
The Fair Credit Reporting Act,



A-2

--------------------------------------------------------------------------------




(xix)
Executive Order 11246,

(xx)
Executive Order 11141, and

(xxi)
Each other federal, state, and local statute, ordinance, and regulation relating
to employment;

(e)    Relating to any right of payment for disability;
(f)    Relating to any statutory or contractual right of payment; and
(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Iowa or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.
Executive acknowledges that statutes exist that render null and void releases
and waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or waiving party at the time of
execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Iowa.
5.    Exclusions from General Release.
(a)    Excluded from the Release and Waiver are any claims or rights arising
pursuant to this Agreement and any claims or rights that cannot be waived by
law, as well as Executive’s right to file a charge with an administrative agency
or participate in any agency investigation, including with the Equal Employment
Opportunity Commission. Executive is, however, waiving the right to recover any
money in connection with a charge or investigation and the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency, except
where such waivers are prohibited by law.
(b)    Notwithstanding the foregoing, nothing contained in this Section 5 shall
limit Executive’s ability to file a charge or complaint with any governmental,
administrative or judicial agency (each, an “Agency”) pursuant to any applicable
whistleblower statute or program (each, a “Whistleblower Program”). Executive
acknowledges that this Section 5 does not limit (A) his ability to communicate,
in connection with a charge or complaint pursuant to any Whistleblower Program
with any Agency or otherwise participate in any investigation or proceeding that
may be conducted by such Agency, including providing documents or other
information, without notice to the Company, or (B) his right to receive an award
for information provided to such Agency pursuant to any Whistleblower Program.
6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the Release and Waiver. Besides
waiving and releasing the claims covered by Section 4 above, Executive shall
never sue the Releasees in any forum for any reason covered by the Release and
Waiver. Notwithstanding this covenant not to sue, Executive may bring a claim
against the Company to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. If Executive sues any of the Releasees in
violation of this Agreement, Executive shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants


A-3

--------------------------------------------------------------------------------




in this Agreement. In that event, the Company shall have no obligation to make
any further Severance Payments.
(b)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.
7.    Mutual Non-Disparagement. At all times following the signing of this
Agreement, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to the Company for purposes of this
covenant not to make disparaging statements shall be each member of the
Company’s Board of Directors and the Company’s Chief Executive Officer. The
Parties shall do nothing that would damage the other’s business reputation or
good will.
8.    Restrictive Covenants. Section 7 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
9.    No Admissions. The Company denies that any of the Releasees have taken any
improper action against Executive, and this Agreement shall not be admissible in
any proceeding as evidence of improper action by any of the Releasees.
10.    Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
11.    Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.
12.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Iowa, without regard to principles of conflict of laws
(whether in the State of Iowa or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Iowa.
13.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment. This
Agreement may not be amended, modified, altered, or changed except by express
written consent of the Parties.
14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
15.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns.


A-4

--------------------------------------------------------------------------------




16.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive’s
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may have for Executive’s breach of this Agreement, the Company
shall be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Executive
and all persons directly or indirectly acting for or with Executive.
17.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute or law refer to the statute or law and
any amendments and any successor statutes or laws, and to all regulations
promulgated under or implementing the statute or law, as amended, or its
successors, as in effect at the relevant time; (b) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.
18.    Future Cooperation. In connection with any and all claims, disputes, or
negotiations, or governmental, internal, or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving any of the Releasees
(collectively, the “Disputing Parties” and, individually, each a “Disputing
Party”), Executive shall make Executive reasonably available, upon reasonable
notice from the Company and without the necessity of subpoena, to provide
information and documents, provide declarations and statements regarding a
Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.


A-5

--------------------------------------------------------------------------------




19.    Representations by Executive. Executive acknowledges each of the
following:
(a)    Executive is aware that this Agreement includes a release of all known
and unknown claims.
(b)    Executive is legally competent to execute this Agreement and Executive
has not relied on any statements or explanations made by the Company or its
attorneys not otherwise set forth herein.
(c)    Any modifications, material or otherwise, made to this Agreement shall
not restart or affect in any manner the original 21-day consideration period.
(d)    Executive has been offered at least 21 days to consider this Agreement.
(e)    Executive has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Agreement, including the Release and Waiver,
and to negotiate such terms.
(f)    Executive, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Agreement.
(g)    Executive has the right to rescind the Release and Waiver by written
notice to the Company within seven (7) calendar days after Executive has signed
this Agreement, and the Release and Waiver shall not become effective or
enforceable until seven (7) calendar days after Executive has signed this
Agreement, as evidenced by the date set forth below Executive’s signature on the
signature page hereto. Any such rescission must be in writing and delivered by
hand, or sent by U.S. Mail within such seven (7)-day period, to the attention of
[_______________]. If delivered by U.S. Mail, the rescission must be:
(i) postmarked within the seven (7)-day period and (ii) sent by certified mail,
return receipt requested.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.
MIDWESTONE FINANCIAL GROUP, INC.
 
Executive
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
(Name & Title)
 
(Name)
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 



A-6